Case 1:17-cV-01030-PGG-DCF Document 162 Filed 03/28/19 Page 1 of 2

MOUND GOTTON WOL'LAN 8c GREENGRASS LLP

CouNsr-:LLons A'r |_Aw Ng_w YQRK, NY

OF€ ,
ON l-: N Ew YORK PLAzA F" HAM P'°`RK NJ
GARDEN ClTY. NY

NEW YORK, NY lOOO4~lQOl FQRT LAUDERDALE_r-‘|_

(212) 804-4200

SAN FF\'ANCiSCO. CA

FAX (E | 21 344-806@

JEFFREY s. Wl:le'rEIN WWW-MO\J NDCOTTON -COM
{212) 804-4226
JWcinslcin@moundcotlon.com

March 28, 2019
VIA ECF AND FAX

Honorable Paul G. Gardephe, U.S.D.J.
United States District Court

Southern District o'l" New Yorl<

40 Foley Square, Room 705

New York, New York 10007

Re: Starr Surplus Lz'rzes fnsw-'ance Company and Houston
Casualfy Compcmy v. CRF Frozen Foods, LLC
Civil Action No.: 17-cv-1030 (PGG)
Our File No.: 3351.63

Dear Judge Gardephe:

We represent co~plaintiff, Houston Casualty Company (“HCC”), and are Writing on
behalf of all Parties.

On i\/iarch l, 2019, the Court issued an Order scheduling a bench trial of this action to
commence on July 15, 2019, With pre-trial submissions due by June 14, 2019. We Write on
behalf of all Parties to respectfully request an adjournment of the trial date and the associated
Submission dates, for the reasons set forth beloW.

The Parties are actively engaged in discussing the possibility of settlement through a
mediation l\/Iultiple mediators have been proposed and discussed, and the parties have agreed to
proceed before Judge John Gleeson, U.S.D.J. (ret.). Mediation is scheduled for May 20, 2019,
Which is the first date on Which Judge Gleeson, the parties, and their respective representatives
are all available

Irr light of the pending mediation, and considering the June 14, 2019 deadline for the pre-
trial submissions, and the resources and cost involved in preparing those submissions, the Parties
respectfully request an adjournment of the trial date. In addition, one of the lead attorneys for
I-ICC, Ms. Mcl\/Ionagie, has a planned vacation during the Week of july 15, 2019 and Would be
unable to attend trial that Week.

Case 1:17-cV-01030-PGG-DCF Document 162 Filed 03/28/19 Page 2 of 2

MOUND COTTON WOLLAN 8c GREENGRASS LLP

Honorable Paul G. Gardephe
March 28, 2019
Page 2

The parties have held multiple discussions regarding potential dates for a rescheduled
trial. Because of client, fact and/or expert Witness, and other scheduling contlicts, the first full
Week on which the parties are all available Would be the Week beginning October 28, 2019.
Alternatively, the Parties could be avaifable during the Weel< of October 7, 2019, but not on
October 9, 2019 for religious observance of Yom Kippur.

The Parties respectfully request an adjournment of the trial for one of the two Weeks
listed above If the Court needs the Parties to suggest additional trial dates between July 22 and
October 7, 2019, the Parties Will make every effort to propose additional dates.

Thank you for considering this joint request.

Respectfully submitted,

l\/IOUND COTTON WOLLAN
& GREENGRASS LLP

By: /s/ Jeffrev S. Weinstein
Jeffrey S. Weinsteih
JSW:cer

ccc All counsel of record via ECF

